Judgment, Supreme Court, New York County (Richard Andrias, J.), rendered May 31, 1989, convicting defendant, after jury trial, of arson in the second degree and sentencing him to an indeterminate term of imprisonment of 5 to 15 years, unanimously affirmed.
*562On January 17, 1988 defendant arrived uninvited at the home of his estranged wife. He made overtures of reconciliation that were spurned. After he made threats to burn the apartment which his wife did not take seriously, defendant asked to see his sleeping one-year-old daughter. Defendant was out of sight for several minutes, and when he reappeared he promptly left the apartment. A few minutes later, the bedroom burst into flames. The following morning, defendant visited with his cousin and asked for money to go to New Orleans. Arrested on April 2, 1988, defendant told the fire marshall that he had been expecting him.
Defendant’s guilt was established beyond a reasonable doubt. The only reasonable conclusion that can be drawn from the evidence is one of guilt. The fire marshall said that the blaze was purposely set. Defendant threatened to set a fire, and minutes after he had the opportunity to do so, a fire broke out. Defendant thereafter betrayed his consciousness of guilt, and when arrested implicated himself. (Cf., People v Rumble, 45 NY2d 879; People v Sanchez, 61 NY2d 1022.)
The court gave a satisfactory charge on circumstantial evidence, to which there was no objection. Nor did the trial court abuse its discretion in sentencing defendant. Concur— Sullivan, J. P., Rosenberger, Wallach, Asch and Smith, JJ.